PER CURIAM.
The jury found the appellant guilty of murder in the second degree. After adjudication and sentence, he brought this appeal. Two points for reversal are presented. The first claims that the judge *817erred in denying defendant’s motion for a judgment of acquittal. The evidence tested upon the criteria set forth in Holland v. State, 129 Fla. 363, 176 So. 169 (1937) and Weldon v. State, Fla.App. 1973, 287 So.2d 133 was sufficient to withstand the motion. We further find the evidence sufficient to support the verdict.
The second point claims that the appellant is entitled to a new trial because of claimed prejudicial comments during trial by the prosecuting attorney. We hold that the statements complained of are not prejudicial comments.
Affirmed.